Exhibit 10.3

 

RENEWAL

PROMISSORY NOTE

 

$20,000,000.00   September 7, 2004

 

FOR VALUE RECEIVED, the undersigned, FIRST ADVANTAGE CORPORATION, doing business
in Florida as FIRST ADVANTAGE HOLDING, INC. (the “Borrower”), hereby promises to
pay to the order of BANK OF AMERICA, N.A. (the “Bank”), a national banking
association, whose address is 9000 Southside Blvd., Building 100, Jacksonville,
Florida 32256, the principal sum of Twenty Million and 00/100 Dollars
($20,000,000.00), together with interest on the outstanding principal balance
hereof at the rate provided herein. This Note shall be governed by the following
provisions:

 

1. Advances. The Borrower and the Bank have executed a Loan Agreement (as
amended or restated from time to time, the “Loan Agreement”), dated July 31,
2003. The loan evidenced by this Note is a revolving loan, and the Borrower may
borrow, repay and reborrow principal amounts hereunder during the term hereof
subject to the terms contained herein and in the Loan Agreement. Notwithstanding
the foregoing, the outstanding principal balance hereof shall not exceed
$20,000,000.00 at any one time (or such lesser amount as may be set forth in the
Loan Agreement). This Note is the Note described in the Loan Agreement.

 

2. Payments.

 

(a) The Borrower shall pay all accrued interest hereunder on the first day of
each calendar month during the term hereof commencing on October 1, 2004, and
continuing on the first day of each calendar month thereafter.

 

(b) The Borrower shall pay all outstanding principal hereunder, together with
all then accrued and unpaid interest, on July 31, 2006 (the “Maturity Date”).

 

(c) This Note will be considered renewed if and only if the Bank has sent to
Borrower a written notice of renewal (the “Renewal Notice”) effective as of the
Maturity Date. If this Note is renewed, it will continue to be subject to all
the terms and conditions set forth herein except as modified by the Renewal
Notice. If this Note is renewed, the term “Maturity Date” shall mean the date
set forth in the Renewal Notice as the Maturity Date and all outstanding
principal plus all accrued interest shall be paid on the Maturity Date. The same
process for renewal will apply to any subsequent renewal of this Note. A renewal
fee may be charged at the Bank’s option. The amount of the renewal fee will not
exceed 0.10% of the renewal amount.

 

THIS NOTE RENEWS, EXTENDS AND INCREASES THAT CERTAIN PROMISSORY NOTE (THE “PRIOR
NOTE”) DATED JULY 31,2003, EXECUTED BY THE BORROWER IN FAVOR OF THE BANK IN THE
ORIGINAL PRINCIPAL AMOUNT OF $15,000,000.00. ALL FLORIDA DOCUMENTARY STAMP TAXES
DUE ON THE PRIOR NOTE HA VB BEEN PREVIOUSLY PAID TO THE FLORIDA DEPARTMENT OF
REVENUE

 

1



--------------------------------------------------------------------------------

3. Interest.

 

(a) Interest shall initially accrue on the outstanding principal balance of this
Note at the Adjusted Libor Rate (as defined herein) in effect on the date of
this Note. The rate of interest shall be adjusted on each Interest Rate
Adjustment Date (as defined herein) so that interest shall accrue at the
Adjusted Libor Rate for the Interest Period (as defined herein) commencing on
such Interest Rate Adjustment Date. For purposes of this paragraph, the
following terms shall have the following meanings:

 

(i) “Adjusted Libor Rate” for each Interest Period shall mean a rate that is
equal to the applicable Libor Rate plus the Applicable Margin (as defined
herein). The Libor Rate for each Interest Period shall mean the offered rate for
deposits in United States dollars in the London Interbank market for a one month
period which appears on the Libor Rate Reference Page (as defined herein) as of
11:00 a.m. (London time) on the day that is two London Banking Days (as defined
herein) preceding the first calendar day of the Interest Period (as such rate
may be adjusted from time to time in the Bank’s sole discretion for reserve
requirements, deposit insurance assessment rates and other regulatory costs). If
at least two such offered rates appear on the Libor Rate Reference Page, the
rate will be the arithmetic mean of such offered rates.

 

(ii) The “Applicable Margin” is the percentage per annum set forth below based
on Borrowers’ Funded Debt Ratio as defined in Section 4.11 of the Loan
Agreement.

 

Applicable Margin

 

Funded Debt Ratio

--------------------------------------------------------------------------------

   Applicable Margin    


--------------------------------------------------------------------------------

Less than or equal to 1.5 to 1    1.25% per annum Greater than 1.51 to 1 but
equal to or less than 2.50 to 1    1.39% per annum

Greater than 2.51 to 1, but:

 

(a) From the date hereof through December 31,2004:

less than or equal to 3.25 to 1; and

 

(b) From and after January 1, 2005, less than or equal to 3.0 to 1.

   1.49% per annum

Greater than:

 

a) From the date hereof through December 31, 2004: 3.25 to 1; and

 

b) From and after January 1, 2005: 3.0 to 1.

   Default Rate (as defined herein)

 

2



--------------------------------------------------------------------------------

The Applicable Margin will be established based upon the Borrower’s most recent
quarterly compliance certificate received by the Bank, as required in the Loan
Agreement. The Applicable Margin will be in effect from the first day of the
Calendar month following receipt of that compliance certificate until the first
day of the calendar month following receipt of the next quarterly compliance
certificate. Until the next quarterly compliance certificate is due pursuant to
the Loan Agreement, the Applicable Margin will be 1.39% per annum. Thereafter,
if any compliance certificate is not delivered when required under the Loan
Agreement, the Applicable Margin from the date such certificate was due until
the date that the Bank receives the same will be 2.50% per annum.

 

(iii) “Banking Business Day” shall mean each day other than a Saturday, a Sunday
or any holiday on which commercial banks in Jacksonville, Florida are closed for
business.

 

(iv) “Interest Period” shall mean: (aa) an initial period commencing on the date
hereof and continuing through the day immediately preceding the first Interest
Rate Adjustment Date; and (bb) each period thereafter commencing on each
Interest Rate Adjustment Date and continuing through the day immediately
preceding the next Interest Rate Adjustment Date.

 

(v) “Interest Rate Adjustment Date” shall mean the first Banking Business Day of
October, 2004, and the first Banking Business Day of each calendar month
thereafter.

 

(vi) “Libor Rate Reference Page” shall mean any of the following reference pages
or sources (as selected from time to time by the Bank in its discretion): (aa)
the Dow Jones Telerate Page 3750; (bb) the Reuters Screen LIBO Page; or (cc)
such other index or source as the Bank may in its sole discretion select showing
rates offered for United States dollar deposits in the London Interbank market.

 

(vii) “London Banking Day” shall mean each day other than a Saturday, a Sunday
or any holiday on which commercial banks in London, England are closed for
business.

 

(b) Interest shall be calculated on the basis of a 360 day year (based upon the
actual number of days elapsed) (or, at the Bank’s option, on the basis of a
360-day year consisting of twelve 30-day months).

 

(c) The total liability of the Borrower and any endorsers or guarantors hereof
for payment of interest shall not exceed any limitations imposed on the payment
of interest by applicable usury laws. If any interest is received or charged by
any holder hereof in excess of that amount, the Borrower shall be entitled to an
immediate refund of the excess.

 

(d) Notwithstanding any contrary provision set forth herein, any principal of,
and to the extent permitted by applicable law, any interest on this Note, and
any other sum payable hereunder, that is not paid when due shall bear interest,
from the date due and payable until paid, payable on demand, at a rate per annum
(the “Default Rate”) equal to the lesser of: (i) the rate per annum otherwise
payable under Section 3(a) hereof, as applicable, plus four percent (4%) per
annum; or (ii) the highest rate permitted by law.

 

3



--------------------------------------------------------------------------------

4. Prepayment. The Borrower shall be entitled to prepay this Note in whole or in
part at any time without penalty.

 

5. Application of Payments. All payments hereunder shall be applied first to the
Bank’s costs and expenses, then to fees authorized hereunder or under the Loan
Agreement, then to interest and then to principal.

 

6. Default. An Event of Default shall be deemed to have occurred hereunder upon
the occurrence of an Event of Default under the Loan Agreement. If any Event of
Default or any Default (as defined in the Loan Agreement) shall occur, any
obligation of the Bank to make advances hereunder shall be terminated without
notice to the Borrower. In addition, if any Event of Default shall occur, the
Bank may declare, in the manner set forth in the Loan Agreement, the outstanding
principal of this Note, all accrued and unpaid interest hereunder and all other
amounts payable under this Note to be forthwith due and payable. Thereupon, the
outstanding principal of this Note, all such interest and all such amounts shall
become and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrower. Upon the occurrence of any Event of Default, the outstanding principal
of this Note, and any accrued and unpaid interest, shall bear interest at the
Default Rate.

 

7. Expenses. All parties liable for the payment of this Note agree to pay the
Bank all costs incurred by it in connection with the collection of this Note.
Such costs include, without limitation, fees for the services of counsel and
legal assistants employed to collect this Note, whether or not suit be brought,
and whether incurred in connection with collection, trial, appeal or otherwise.
All such parties further agree to indemnify and hold the Bank harmless against
liability for the payment of state documentary stamp taxes, intangible personal
property taxes or other taxes (including interest and penalties, if any)
excluding income or service taxes of the Bank, which may be determined to be
payable with respect to this transaction.

 

8. Late Charge. If any scheduled payment hereunder is 15 or more days late, the
Borrower shall pay a fee equal to 4% of the unpaid portion of the scheduled
payment. The fee is not a penalty, but liquidated damages to defray
administrative and related expenses due to such late payment. The fee shall be
immediately due and payable and shall be paid by the Borrowers to the Bank
without notice or demand. This provision for a fee is not and shall not be
deemed a grace period, and Bank has no obligation to accept a late payment.
Further, the acceptance of a late payment shall not constitute a waiver of any
default then existing or thereafter arising under this Note.

 

9. Setoffs. The Borrower and any endorsers, sureties, guarantors, and all others
who are, or who may become liable for the payment hereof, other than The First
American Corporation and its affiliates (excluding the Borrower and its
subsidiaries) severally expressly grant to the Bank a continuing first lien
security interest in any and all money, general or specific deposits, or
property of any such parties now or hereafter in the possession of the Bank. The
Borrower and such other parties authorize and empower the Bank, in its sole
discretion, at any time after the occurrence of a default hereunder to
appropriate and, in such order as the Bank may elect, apply any such money,
deposits or property to the payment hereof.

 

10. Auto Debit. The Borrower hereby authorizes the Bank to automatically deduct
the amount of any payment due hereunder from any of the Borrower’s accounts now
or hereafter maintained with the

 

4



--------------------------------------------------------------------------------

Bank (including, without limitation, account number 005487624677). If the funds
in such account are insufficient to cover any payment, the Bank shall not be
obligated to advance funds to cover the payment. At any time and for any reason,
the Borrower or the Bank may voluntarily terminate automatic payments hereunder.

 

11. Miscellaneous. The Borrower and all sureties, endorsers and guarantors of
this Note shall make all payments hereunder in lawful money of the United States
at the Bank’s address set forth herein or at such other place as the Bank may
designate in writing. The remedies of the Bank as provided herein shall be
cumulative and concurrent, and may be pursued singly, successively or together,
at the sole discretion of the Bank and may be exercised as often as occasion
therefore shall arise. No act of omission or commission of the Bank, including
specifically any failure to exercise any right, remedy or recourse, shall be
effective, unless set forth in a written document executed by the Bank, and then
only to the extent specifically recited therein. A waiver or release with
reference to one event shall not be construed as continuing, as a bar to, or as
a waiver or release of any subsequent right, remedy or recourse as to any
subsequent event. This Note shall be construed and enforced in accordance with
Florida law and shall be binding on the successors and assigns of the parties
hereto. The term “Bank” as used herein shall mean any holder of this Note. If
more than one person or entity executes this Note, such persons and entities
shall be jointly and severally liable hereunder. The Bank may, at its option,
round any or all fractional interest rates under paragraph 3 upwards to the next
higher 1/100 of 1 %. The Borrower and all sureties, endorsers and guarantors of
this Note hereby: (a) waive demand, notice of demand, presentment for payment,
notice of nonpayment or dishonor, protest, notice of protest and all other
notice, filing of suit and diligence in collecting this Note, or in the Bank’s
enforcing any of its rights under any guaranties securing the repayment hereof;
(b) agree to any substitution, addition or release of any collateral or any
party or person primarily or secondarily liable hereon; (c) agree that the Bank:
shall not be required first to institute any suit, or to exhaust his, their or
its remedies against the Borrower or any other person or party to become liable
hereunder, or against any collateral in order to enforce payment of this Note;
(d) consent to any extension, rearrangement, renewal or postponement of time of
payment of this Note and to any other indulgency with respect hereto without
notice, consent or consideration to any of them; and (e) agree that,
notwithstanding the occurrence of any of the foregoing (except with the express
written release by the Bank: of any such person), they shall be and remain
jointly and severally, directly and primarily, liable for all sums due under
this Note.

 

12. Arbitration. The Borrower, and the Bank by its acceptance hereof, agree to
the following arbitration provisions:

 

(a) These arbitration provisions govern the resolution of any controversies or
claims between the Borrower and the Bank, whether arising in contract, tort or
by statute, including but not limited to controversies or claims (collectively,
a “Claim”) that arise out of or relate to: (i) this Note (including any
renewals, restatements, extensions or modifications hereof); or (ii) any
document related to this Note.

 

(b) At the request of the Borrower or the Bank, any Claim shall be resolved by
binding arbitration in accordance with the Federal Arbitration Act (Title 9, U.
S. Code) (the “Arbitration Act”). The Arbitration Act will apply even though
this Note provides that it is governed by the law of a specified state.
Arbitration proceedings will be determined in accordance with the Arbitration
Act, the rules and procedures for the arbitration of financial services disputes
of JAMS or any successor thereof (“JAMS”), and the terms of this Section. In the
event of any inconsistency, the terms of this Section shall control. The
arbitration shall be

 

5



--------------------------------------------------------------------------------

administered by JAMS and conducted in Hillsborough County, Florida. All Claims
shall be determined by one arbitrator. However, if Claims exceed $1,000,000,
upon the request of any party, the Claims shall be decided by three arbitrators.
All arbitration hearings shall commence within 90 days of the demand for
arbitration and close within 90 days of commencement and the award of the
arbitrator or arbitrators, as the case may be, shall be issued within 30 days of
the close of the hearing. However, the arbitrator or arbitrators, as the case
may be, upon a showing of good cause, may extend the commencement of the hearing
for up to an additional 60 days. The arbitrator or arbitrators, as the case may
be, shall provide a concise written statement of reasons for the award. The
arbitration award may be submitted to any court having jurisdiction to be
confirmed and enforced.

 

(c) The arbitrator(s) will have the authority to decide whether any Claim is
barred by the statute of limitations and, if so, to dismiss the arbitration on
that basis. For purposes of the application of the statute of limitations, the
service on JAMS under applicable JAMS rules of a notice of Claim is the
equivalent of the filing of a lawsuit. Any dispute concerning this arbitration
provision or whether a Claim is arbitrable shall be determined by the
arbitrator(s). The arbitrator(s) shall have the power to award legal fees
pursuant to the terms of this Note.

 

(d) These arbitration provisions do not limit the right of the Borrower or the
Bank to: (i) exercise self-help remedies, such as but not limited to, setoff;
(ii) initiate judicial or nonjudicial foreclosure against any real or personal
property collateral; (iii) exercise any judicial or power of sale rights, or
(iv) act in a court of law to obtain an interim remedy, such as but not limited
to, injunctive relief, writ of possession or appointment of a receiver, or
additional or supplementary remedies

 

(e) By agreeing to binding arbitration, the Borrower and the Bank irrevocably
and voluntarily waive any right they may have to a trial by jury in respect of
any Claim. Furthermore, without intending in any way to limit this agreement to
arbitrate, to the extent any Claim is not arbitrated, the parties irrevocably
and voluntarily waive any right they may have to a trial by jury in respect of
such Claim. This provision is a material inducement for the Borrower’s
executing, and the Bank’s accepting, this Note. No provision in this Note or in
any document related hereto regarding submission to jurisdiction or venue in any
court is intended or shall be construed to be in derogation of the provision of
this Note or in any such other document for arbitration of any controversy or
claim.

 

13. Assignment. The Bank may sell or offer to sell this Note, together with any
and all documents guaranteeing, securing or executed in connection with this
Note, to one or more assignees without notice to or consent of the Borrower. The
Bank is hereby authorized to share any information it has pertaining to the loan
evidenced by this Note, including without limitation credit information on the
undersigned, any of its principals, or any guarantors of this Note, to any such
assignee or prospective assignee.

 

6



--------------------------------------------------------------------------------

14. NOTICE OF FINAL AGREEMENT. THIS WRITTEN PROMISSORY NOTE REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

FIRST ADVANTAGE CORPORATION, a Delaware corporation doing business in Florida as
FIRST ADVANTAGE HOLDING, INC. By:  

/s/    JOHN C. LAMSON

--------------------------------------------------------------------------------

Its:  

EVP and CFO

--------------------------------------------------------------------------------

    (SEAL)

 

7